Carley, Judge,
dissenting.
It is undisputed that respondents were presented with an order issued by this court pursuant to Rule 50 (c) of the Rules of the Court of Appeals, which order was styled “Ronald H. Hightower by Monty L. Hightower, next friend, Appellant vs. The Muscogee County School District, Appellee.” The order unequivocally stated: “It is the opinion of the court that there would be merit in the appeal of the appellant and that the appellant would be subject to irreparable harm unless a stay of the order of the Superior Court of Muscogee County in Case Number 86-C-2168-2 were not granted. It is therefore the order of the court that a stay of the order of the Superior Court of *271Muscogee County as set out above be and hereby is granted.”
Decided December 12, 1986.
J. Steven Dugan, for movant.
James E. Humes II, H. Holcombe Perry, Jr., for respondents.
“Contempt of court has been variously defined; in its broad sense it means disregard for or disobedience of the order or command of the court. . . .” Crudup v. State of Ga., 106 Ga. App. 833, 837 (129 SE2d 183) (1962), aff’d 218 Ga. 819 (130 SE2d 733) (1963). The majority does not dispute that the uncontroverted evidence demonstrates that respondents, with actual knowledge of the order, refused to obey it. What the majority does conclude is that, viewing the evidence as a rational trior of fact, respondents cannot be found beyond a reasonable doubt to have violated the order wilfully. See In re Irvin, 254 Ga. 251 (328 SE2d 215) (1985). I must respectfully dissent.
“The defenses to both civil and criminal contempt are that the order was not sufficiently definite and certain, was not violated, or that the violation was not wilful (e.g., inability to pay or comply). [Cit.]” Schiselman v. Trust Co. Bank, 246 Ga. 274, 277 (271 SE2d 183) (1980). There is no reasonable doubt that the order of which respondents were aware was a definite and certain stay of a lower court’s order issued to preserve this court’s appellate jurisdiction. There is no reasonable doubt that respondents violated this order by ignoring it and by complying instead with the superior court’s order which had reversed the State Board of Education’s decision in favor of movant. There is no reasonable doubt that respondents had the ability to comply with the order, but voluntarily chose not to. Accordingly, I would find respondents in wilful contempt of this court beyond a reasonable doubt. “It is, of course, unnecessary to cite authority for the proposition that a wilful failure or refusal to comply with the orders, judgments, or decrees of a court constitutes contempt, for which the offender may be punished.” Madison v. Montgomery, 206 Ga. 199, 204 (56 SE2d 292) (1949). There are, perhaps, circumstances which should go to mitigation of the punishment which should be exacted for respondents’ wilful contempt. Those circumstances do not, however, warrant a conclusion which is contrary to the evidence that respondents were in wilful contempt.
Accordingly, I must dissent from the majority’s finding that respondents were not in wilful contempt.